Case 2:18-cv-00061-MSD-DEM Document 28 Filed 10/15/18 Page 1 of 1 PageID# 173



                        UNITED       STATES   DISTRICT       COURT
                        EASTERN DISTRICT           OF VIRGINIA
                                    Norfolk Division
                                                                                        FILED
                                                                                                    I
                                                                                   OCT I 5 2018
MELINDA HOWARD,                                                              CLEHK. U.S. DiSTRlcfcOURT
                                                                                   NORFOLK. VA
      Plaintiff,

V.                                                       Case      No. 2 ;18-cv-00061




PORTFOLIO RECOVERY ASSOCIATES,              LLC,


      Defendant.


                                         ORDER




      The parties herein have reported to the court that this matter

  is settled.      I t is,     therefore,

      ORDERED that this case be, and i t hereby is, DISMISSED AGREED

 with prejudice.             Jurisdiction in the matter is retained solely

  for the purpose of enforcing the settlement agreement resulting

  in dismissal     of    the action.


                The Clerk shall        forward copies        of     this   order   to    all

 counsel   of    record.



                                                   Mark S. Davis
                                                   United StatesDistrict Judge
                                         Mark S.      Davis,    U.S.    District Judge

 fli- 15                .,   2018
